Citation Nr: 0118893	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
spine condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
vision impairment.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  This appeal arises before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 1999 and August 2000, the veteran submitted 
claims for leg and knee conditions, as secondary to his back 
disability.  These claims are referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

First, the veteran indicated in his August 2000 substantive 
appeal that he has been found totally disabled by the Social 
Security Administration (SSA) due to his hypertension, 
hearing disability, and spine condition.  These records must 
be obtained.

Second, the veteran testified in a hearing before the 
undersigned member of the Board, in March 2001, that he was 
treated for the disabilities at issue at VA Medical Centers 
(MCs) in Augusta, Georgia, and Charleston, South Carolina, 
that he had received treatment within the past year, and that 
he was scheduled for further appointments.  Moreover, the 
veteran stated that at the time of his VA audiology 
examination, he had an ear infection and the test could not 
be completed.  He averred that he had similar problems on 
active service.  A report of VA examination for audiology, 
dated in December 1999, is of record and reflects that it was 
not possible to complete testing or arrive at any diagnoses 
due to probable active ear infection.  The most recent VA 
treatment records present in the claims file are dated in 
December 1999.  The most recent report of VA general medical 
examination of record is dated in January 1991.  The Board 
finds it is necessary to afford the veteran further VA 
examinations to determine the nature and extent of his 
service-connected bilateral ear hearing loss.

Third, it appears from the veteran's testimony that he may 
have been treated at a VA facility shortly after his 
discharge from active service for his claimed disabilities.  
When asked when he had first received treatment for his heart 
condition following his discharge from active service, the 
veteran testified he could not remember but that it "was a 
long time," which could be interpreted to mean a long time 
ago or, in other words, more contemporaneous to his discharge 
from active service.  Yet, the earliest VA treatment records 
present in the claims file are dated in 1990.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past.  The 
RO should obtain records of treatment 
from all sources identified by the 
veteran, including from the VAMCs in 
Savannah and Augusta, Georgia, and in 
Charleston, South Carolina, from the date 
of the veteran's discharge in 1970.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  The veteran should be scheduled for 
an appropriate examination to determine 
the severity of his service-connected 
hearing disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran is reminded that it is his responsibility 
to report for schedule examination and to cooperate in the 
development of his case, and that the consequences of failing 
to report for VA examination without good cause may include 
denial of his claim.  38 C.F.R. § 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


